DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the Response After Final Action filed on 24 February 2022.

Response to Amendment
Claims 12 and 20-21 have been amended. Claims 2-8, 10-14, and 20-22 are pending. 
In response to the amendments to the claims and the below Examiner’s Amendment, the objections presented in the previous action (Final Rejection filed on 29 December 2021) are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 24 February 2022, with respect to the rejections of claims 20 and 21 have been fully considered (Remarks, p. 9/10, lines 5-9) and are persuasive. The rejections of the claims have been withdrawn. See the attached interview summary and the Reasons for Allowance presented herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd P. Blakely on 10 March 2022.
The application has been amended as follows: 
Claim 13
“The water filter system of claim 21, wherein the is positioned less than one inch from hydrophilic filter
Claim 20
Line 15: “
Line 25: “line separates the first hydrophilic filter and the second hydrophilic filter; and
d.	a desiccant positioned in the first section of the fluid circuit at a distance of one inch or less from the first hydrophilic filter.”
Claim 21
Line 21: “such that no dead space is provided in the first filter system; 
Lines 32-34: “line is positioned adjacent the first end of the second hydrophilic filter second hydrophilic filter and the second end of the second section fluid circuit 
Line 38: “device; and
d.	a desiccant positioned in the first section of the fluid circuit at a distance of one inch or less from the first hydrophilic filter.”

REASONS FOR ALLOWANCE
Claims 2-8, 10-14, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2-8, 10-14, and 20-22. The concept of a water filter system for a side stream CO2 monitor comprising a fluid circuit comprising a gas sampling line having a first filter system comprising a first hydrophilic filter and a second filter system comprising a second hydrophilic filter and wherein a desiccant is positioned in the first section of the fluid circuit at a distance of one inch or less from the first hydrophilic filter (claims 20 and 21), is considered to define patentable subject matter over the prior art.
The invention provides a water filter system for a side stream CO2 monitor that allows a greater time of use of the filter system before water shuts down the system ([0051]) and provides a higher resolution wave form ([0014]).
The closest prior art is regarded to be Fudge et al. (US 8,252,080 B2), which discloses a filter assembly for use in a sidestream gas sampling assembly (Abstract) comprising (Figs. 8 and 9) a fluid circuit (Fig. 1) comprising a sampling line 32 (col. 3, line 41) connecting a patient circuit 2 and a gas monitoring system 3 (col. 3, lines 41-42, 46-47); and a housing 101 (col. 9, line 1) (i.e. a hollow tube) (col. 9, lines 53-56) comprising a hydrophilic member 102 (col. 2, lines 53-54) and a hydrophobic member 109 (col. 9, line 55). Colman et al. (US 2015/0238119 A1) discloses a breath sampling line 400 that uses hydrophilic elements 410 and 411 reservoirs 450 and 460 (i.e., filter systems) (Fig. 4; [0070]), with filter system 420 further comprising a hydrophobic element 420 ([0071]), teaching that such a configuration prevents water from reaching a medical device while avoiding clogging of a breath sampling tube due to accumulation of liquids along a breath sampling tube ([0073]), so the providing of first and second filter systems as claimed would have been prima facie obvious. Colman also teaches the use of drying tubes (i.e., desiccants) ([0032]) but does not teach the specifics of their configuration. Scampoli et al. (US 2015/0217077 A1) also teaches a dryer line (i.e., a desiccant) ([0022]) that is positioned upstream of a water trap 110 (Fig. 1) (i.e., a filter system). But neither Colman nor Scampoli provide any guidance that would lead the skilled practitioner to provide a desiccant in a first section of a fluid circuit positioned at a distance of one inch or less from a first hydrophilic filter in a two-filter gas sampling line. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.